DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 7 and dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the limitation "supporting block".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5038430 issued to Bly in view of U.S. Patent No. 5781945 issued to Scherer.

Regarding claim 1,
	Bly discloses a bed guardrail, (Bly: Abstract) comprising: a bed guardrail body, (Bly: FIG. 1 (A)) … and a supporting chassis, (Bly: FIG. 1 (12, 14)) the supporting chassis being detachably connected with the bed guardrail body, (Bly: col. 4 lines 20-23 “The first end 12a of the second tube 12 is adapted to be slidingly received within the second end 10b of the first tube 10.”) and the supporting chassis being perpendicular to the bed guardrail body. (Bly: FIG. 1 the supporting chassis is perpendicular to the bed guardrail body) 
	Bly does not appear to disclose the bed guardrail body being formed by more than two base members that are hinged in sequence;
	However, Scherer discloses the bed guardrail body being formed by more than two base members that are hinged in sequence; (Scherer: FIG. 2 (20a, 20b) see also col. 3 lines 32-34 “Each end rail portion 20a,b is hingedly mounted to the central portion 18 by a respective rail hinge member 24a,b.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bly by including two more base members on each side of the middle base member of Bly as taught by Scherer since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the bed rail to extend further along the length of the bed and make it portable by allowing it to fold in which one of ordinary skill in the art would have recognized as a predictable result. 

Regarding claim 2,
	 The Bly/Scherer combination discloses the bed guardrail of claim 1, wherein, a mounting seat capable of lifting and descending in a vertical direction relative to the bed guardrail body is movably provided at a bottom portion of the bed guardrail body; (Bly: col. 5 lines 6-25, the bracket is capable of being moved in a lifting and descending direction relative to the bed guardrail body) and the supporting chassis is detachably connected with the mounting seat. (Bly: col. 5 lines 20-23 “The first end 12a of the second tube 12 is adapted to be slidingly received within the second end 10b of the first tube 10.”) 

Regarding claim 3,
	The Bly/Scherer combination discloses the bed guardrail of claim 2, wherein, the bed guardrail body is provided with two telescopic sleeves, (Bly: FIG. 1 (26)) two mounting seats are provided, the two mounting seats are mounted in bottom portions of the two telescopic sleeves in one-to-one correspondence; (Bly: FIG. 1 (E, 10) wherein the bracket is mounted at the bottom portion and can slide up and down rails (26)) and the supporting chassis is composed of two supporting blocks, (Bly: FIG. 1 (12, 14)) and the two supporting blocks are detachably connected with the two mounting seats in one-to-one correspondence. (Bly: FIG. 1 (12) slides into (10))  

Regarding claim 4,
	The Bly/Scherer combination discloses the bed guardrail of claim 3, wherein, the mounting seat is provided with a splicing hole, (Bly: FIG. 9 (10) is provided with a splicing hole that receives (12)) one end of the supporting block is provided with a splicing end, inserted in the splicing hole.  (Bly: FIG. 9 (12) has a splicing end that is received into (10))

Regarding claim 7,
	The Bly/Scherer combination discloses the bed guardrail of claim 1, wherein, the bed guardrail body is formed by three base members that are hinged in sequence; (Scherer: FIG. 2 (20a, 20b) see also col. 3 lines 32-34 “Each end rail portion 20a,b is hingedly mounted to the central portion 18 by a respective rail hinge member 24a,b.”) and two of the base members located on outer side are hollow frames, (Scherer: FIG. 1 (20a, 20b) are hollow frames) the base member located in a middle are two connecting rods, and two ends of the two connecting rods are correspondingly hinged with the two frames. (Scherer: FIG. 1 (34) see how (20a, 20b) both connect to the upper and lower portions of (34)) 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bly and Scherer further in view of U.S. Publication No. 20070089242 issued to Battiston.

Regarding claim 8,
	The Bly/Scherer combination discloses the bed guardrail of claim 7, wherein, a plurality of mounting seats capable of lifting and descending in a vertical direction relative to the frames are movably provided at bottom portions of the two frames, (Bly: col. 5 lines 6-25, the bracket is capable of being moved in a lifting and descending direction relative to the bed guardrail body) each mounting seat is detachably connected with a supporting block, (Bly: col. 5 lines 20-23 “The first end 12a of the second tube 12 is adapted to be slidingly received within the second end 10b of the first tube 10.”) the two supporting blocks are provided with abutting rods (Bly: FIG. 1 (12)) …
	Bly does not appear to disclose the supporting blocks are capable of abutting against each other, the two abutting rods are both provided with mounting holes; and a bolt is also provided, and the bolt is configured to simultaneously pass through the mounting holes in the two abutting rods and lock the two abutting rods together.
	However, Battiston discloses the supporting blocks are capable of abutting against each other, the two abutting rods are both provided with mounting holes; and a bolt is also provided, and the bolt is configured to simultaneously pass through the mounting holes in the two abutting rods and lock the two abutting rods together. (Battiston: [0030] “ A pair of apertures formed through the diameter of female connector 66 are sized to accept a pair of fasteners 68. Corresponding male and female apertures are aligned so that fasteners 68 can be inserted through both the male and female connectors. The fasteners, such as pegs, screws, rivets, or the like, secure left half 60 to right half 62.” Wherein the fasteners may be interpreted as bolts and the supporting blocks 60, 62 abut each other via 64 which is a part of 62.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bly to have the supporting blocks capable of abutting against each other as taught by Battiston in order to increase the contact friction between the mattress and the supporting block in which one of ordinary skill in the art would have recognized as a predictable result.

Allowable Subject Matter
	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose an “F-shaped” supporting block as required by the claim. Furthermore, it is noted that the specification of the current invention dictates criticality towards this specific shape that is not mentioned in the prior art which specifically states that “F-shaped not only facilitates production and manufacturing of the supporting block 210, but also makes the supporting block 210 have a better supporting effect.” Thus, for this reason this particular shape distinguishes itself from the rest of the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673  
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673